United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 10, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                             No. 02-41709
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

JOSE LUIS MORALES-FRANCO

                     Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-02-CR-740-ALL
                      --------------------

Before KING, Chief Judge, and WIENER and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Luis Morales-Franco pled guilty to a charge of being

found unlawfully present in the United States after having been

deported following convicted for a felony in violation of 8

U.S.C. § 1326(a) and (b)(1).    He appeals his sentence, arguing

that the district court lacked a proper basis for determining

that his underlying conviction was a drug trafficking offense for

purposes of U.S.S.G. § 2L1.2(b)(1)(A).    However, the abstract of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41709
                                -2-

judgment relied upon by the district court reflected that

Morales-Franco was convicted of selling marijuana.   In the

absence of any evidence to the contrary, the preponderance of the

evidence supported the assessment of the sentencing enhancement.

See United States v. Herrera-Solorzano, 114 F.3d 48, 50 (5th Cir.

1997).

     As Morales-Franco concedes, his second argument is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998).   In the absence of any convincing argument, the sentence

imposed by the district court is AFFIRMED.